Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to Applicant’s RCE filed on November 17, 2021.
Claim 7 is canceled.
Claims 1, 17, and 21 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a first conveyor is an endless conveyor coupled to and encircling a first vertical shaft and a second vertical shaft, the second conveyor is an endless conveyor coupled to and encircling the first vertical shaft and a third vertical shaft disposed in line with the first and second vertical shafts, and the second vertical shaft is disposed between the first vertical shaft and the third vertical shaft, wherein the length of the second conveyor is greater than the length of the first conveyor, and wherein the total number of collecting containers coupled to the second conveyor is greater than the total number of guiding ducts coupled to the first conveyor
a first conveyor is an endless conveyor coupled to and encircling a first vertical shaft and a second vertical shaft, wherein the second conveyor is an endless conveyor coupled to and encircling the first vertical shaft and a third vertical shaft disposed in line with the first and second vertical shafts, wherein the second vertical shaft is disposed between the first vertical shaft and the third vertical shaft, and wherein the length of the second conveyor is greater than the length of the first conveyor and the total number of collecting containers coupled to the second conveyor is greater than the total number of guiding ducts coupled to the first conveyor
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





December 2, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731